DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 12/22/2021 has been entered.  Claims 21-40 are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "the central section of the plurality of thread tentacles is threaded multiple times through the textile layer" as recited in claims 32 and 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 21, there is no antecedent basis in the specification for "the central section and the tentacle sections of the thread tentacles being of at least approximately equal length";
In claim 25, there is no antecedent basis in the specification for "wherein the lengths of the two adjacent tentacle sections of the thread tentacle on the inner side of the textile layer are at least approximately identical";
In claim 34, there is no antecedent basis in the specification for "the central section and the tentacle sections of the thread tentacles being of at least approximately equal length";
In claim 35, there is no antecedent basis in the specification for "adjacent tentacle sections of each thread tentacle have at least approximately the same length";
Claim Objections 
Claims 24-26, 30 and 36 are objected to because of the following informalities:
In claim 24, "the length" appears to read "a length";
In claim 25, "the lengths" appears to read "lengths";
In claim 26, "the second thread" appears to read "the second threads";
In claim 30, "the length" in multiple instances appears to read "a length";
In claim 36, "the length" appears to read "a length".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21 and 34 each recite the limitation "the central section and the tentacle sections of the thread tentacles being of at least approximately equal length".   However, the original disclosure fails to set forth the above feature.  It is noted that the original specification, in page 6, para. 4, states "Central section 201 and tentacle sections 200 should preferably be selected to be of equal length for thread tentacles 20, by which means identically configured thread tentacles 20 are configured".  The scope of the limitation is different from the original disclosure.  Therefore claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 30 recites the limitation "each of the thread tentacles is configured in a U-shape".  However, the original disclosure fails to set forth the above feature.  It is noted that the original specification, in page 4, para. 4, states "Thread tentacles 20 penetrate textile layer 1 and are configured approximately in a U-shape".  The scope of the limitation is different from the original disclosure.  Therefore claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claims 22-33 and 35-40 each depend from a rejected claim and are rejected as well.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 32 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 32 and 37 each recite the limitation "the central section of the plurality of thread tentacles is threaded multiple times through the textile layer", which renders the claims indefinite.  There is insufficient antecedent basis for "the central section" in the claims.  It is unclear where the central section is located.  For examination purposes, "the central section" has been construed to be "a central section".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 24-28, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdeau (US 5,378,529 A).
	Regarding claim 21, Bourdeau discloses a garment (an article of clothing; col. 2, ll. 53-63; col. 5, ll. 1-5; claim 1) comprising a textile layer (a textile layer defined by lining 5, not including protruding portions of moisture collectors 10; figs. 1-2; col. 3, ll. 15-22; claim 1), made of a knit or a woven made from at least one thread (made of woven or knitted fibers; col. 4, ll. 16-20), with an inner side (inner side 3; figs. 1-2; col. 4, ll. 16-20) facing the skin of a wearer (skin 2 of an individual; figs. 1-2; col. 3, ll. 15-22) when the garment is worn and an outer side (an outer surface 12 comprising a mesh network; figs. 1-2; col. 3, ll. 46-50; col. 4, ll. 16-20) facing away from the skin of the wearer (figs. 1-2; col. 3, ll. 15-22) when the garment is worn, 
wherein the textile layer has at least one breathable region (the textile layer is breathable; fig. 2; col. 3, ll. 39-43; col. 4, ll. 16-20) spaced apart from the skin of the wearer when the garment is worn (spaced apart by protruding portions 10; figs. 1-2), the at least one breathable region including a plurality of thread tentacles (see annotated fig. 2; col. 4, ll. 16-20) made of individual second threads (made of fibers; see annotated fig. 2; col. 4, ll. 16-33), 
wherein each of the thread tentacles is designed as an open loop in one piece with three sections (see annotated fig. 2), and is incorporated into the textile layer in such a way that the thread tentacle has two tentacle sections pointing away from the inner side of the textile layer (see annotated fig. 2) and a central section extending along the outer side facing away from the inner side (see annotated fig. 2), wherein the central section and the tentacle sections of the thread tentacles being of at least approximately equal length (see annotated fig. 2), 
wherein the tentacle sections of the thread tentacles directly contact the surface of the skin of the wearer when the garment is worn (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), while the inner side of the textile layer remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), and 
wherein a fur-like configuration of the plurality of the thread tentacles (protruding portions 10 appear as a fur; see fig. 1 and annotated fig. 2; col. 4, ll. 26-34), which project in the at least one breathable region from the inner side (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42).
Bourdeau does not explicitly disclose wherein the fur-like configuration of the plurality of the thread tentacles is achieved by a density of greater than or equal to four thread tentacles per square centimeter.  However, one of ordinary skill would recognize that a fur structure must be formed by protruding tentacle sections with a considerable density.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    406
    833
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 5,378,529 A

Regarding claim 24, Bourdeau discloses the garment according to claim 21, but does not explicitly disclose wherein the length of the two tentacle sections projecting away from the inner side is between 1 mm and 70 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the length of the two tentacle sections, as disclosed by Bourdeau, to have formed wherein the length of the two tentacle sections projecting away from the inner side is between 1 mm and 70 mm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 25, Bourdeau discloses the garment according to claim 21, but does not explicitly disclose wherein the lengths of the two adjacent tentacle sections of the thread tentacle on the inner side of the textile layer are at least approximately identical.  However, as addressed above for claim 21, Fig. 2 of Bourdeau does show that the lengths of the two adjacent tentacles sections of the thread tentacle on the inner side of the textile layer are substantially identical (see annotated fig. 2 above).  Therefore, one of ordinary skill of the art would recognize that Bourdeau's tentacle structure meets the claimed requirement. 
Regarding claim 26, Bourdeau discloses the garment according to claim 21, but does not explicitly disclose wherein the second yarn of the thread tentacles is selected to be between 0.5 and 10 dtex.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the second yarn as disclosed by Bourdeau, with a suitable linear density between 0.5 and 10 dtex, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 27, Bourdeau discloses the garment according to claim 21, but does not explicitly disclose wherein a density of the arrangement of the plurality of thread tentacles is selected to be greater than or equal to ten thread tentacles per square centimeter, such that twenty tentacle sections or more per square centimeter project from the inner side.  However, one of ordinary skill would recognize that a fur structure must be formed by protruding tentacle sections with a considerable density.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 28, Bourdeau discloses the garment according to claim 21, and further discloses wherein the textile layer is a knit (col. 4, ll. 16-20).
Regarding the limitation wherein the second threads of the thread tentacles are knitted directly into the knit during production of the textile layer, this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the same thread tentacles of the textile layer can be formed by different processes.
Regarding claim 30, Bourdeau discloses the garment according to claim 28, but does not explicitly disclose wherein each of the thread tentacles is configured in a U-shape with the length of the tentacle sections projecting from the inner side being between 1 mm and 10 mm and the length of the central section being between 0.5 and 3 millimeters.  However, Fig. 2 of Bourdeau does show wherein each of the thread tentacles is configured substantially in a U-shape.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the shape of the thread tentacles as disclosed by Bourdeau, with wherein each of the thread tentacles is configured in a U-shape.  One of ordinary skill in the art would recognize that forming thread tentacles with a U-shape would be an easy approach in knitting or weaving.  Since such a modification would have involved a mere configuration of shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured a length of the tentacle sections projecting from the inner side and a length of the central section, as disclosed by Bourdeau, with wherein a length of the tentacle sections projecting from the inner side being between 1 mm and 10 mm and a length of the central section being between 0.5 and 3 millimeters, in order to form a furry layer with a desired fur length and a desired fur distribution pattern.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 32, Bourdeau discloses the garment according to claim 21, and further discloses wherein a central section of the plurality of thread tentacles is threaded multiple times through the textile layer (as the textile 5 is made of woven or knitted fibers, a central section of the plurality of thread tentacles must be threaded multiple times through the textile layer; see figs. 1-2; col. 4, ll. 16-20).  
Regarding claim 33, Bourdeau discloses the garment according to claim 21, but does not explicitly disclose wherein the at least one breathable region or the plurality of thread tentacles is/are arranged covering at least 40% of the inner side of the surface area of the textile layer of the garment.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the location(s) of the at least one breathable region or the plurality of thread tentacles based on a human body's anatomy, to cover at least the regions with possible perspiration when a wearer is in movement, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 22, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdeau (US 5,378,529 A) in view of Starbuck (US 7,757,515 B1).
Regarding claim 22, Bourdeau discloses the garment according to claim 21, and further discloses wherein the second threads of the plurality of thread tentacles are produced from a suitable yarn, so that a sufficient moisture dissipation or capillary effect is achieved (col. 4, ll. 21-38).  
Bourdeau does not disclose wherein the second threads are produced from polyamide.  However, Starbuck teaches wherein a knit fabric (a cut pile fabric; fig. 7A; col. 5, ll. 22-26) comprising a plurality of thread tentacles (cut loops 94; fig. 7A; col. 5, ll. 22-26), wherein the thread tentacles are produced from polyamide (the cut loops 94 formed from yarn 80, which can be polyamide; fig. 7A; col. 3, ll. 5-43; col. 5, ll. 22-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the second threads as disclosed by Bourdeau, with wherein the second threads are produced from polyamide as taught by Starbuck, in order to provide the hydrophilic tentacles for quickly absorbing water from a wearer's skin and also quickly dissipating the absorbed water to the outer side of the textile layer away from the wearer's skin.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the second threads as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  In other words, using a polyamide material for the second threads would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.  
Regarding claim 29, Bourdeau discloses the garment according to claim 28, but does not explicitly disclose wherein the knit is a circular knit manufactured on a circular knitting machine.  However, Starbuck teaches wherein a knit fabric (a cut pile fabric; fig. 7A; col. 5, ll. 22-26) comprising a plurality of thread tentacles (cut loops 94; fig. 7A; col. 5, ll. 22-26), wherein the knit fabric is a circular knit manufactured on a circular knitting machine (the fabric is knitted on a cylinder knitting machine, thus is a circular knit; col. 2, ll. 22-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knit as disclosed by Bourdeau, with wherein the knit is a circular knit manufactured on a circular knitting machine, as taught by Starbuck, in order to provide a circular knit for desired garment applications.
Regarding claim 31, Bourdeau discloses the garment according to claim 28, but does not disclose wherein a material of at least one thread of the knit is less hydrophilic than the material of the second threads of the thread tentacles.  However, Starbuck teaches wherein a knit fabric (a cut pile fabric; fig. 7A; col. 5, ll. 22-26) comprising a plurality of thread tentacles (cut loops 94; fig. 7A; col. 5, ll. 22-26), wherein a material of at least one thread of the knit is less hydrophilic than a material of the second yarn threads of the thread tentacles (two yarns are used to form the cut pile fabric, wherein the two yarns may be cotton, rayon, polyester, polypropylene, polyamide 6 or polyamide 6,6, wool, acrylic; therefore a material of a first yarn thread 82 may be selected to be less hydrophilic than a material of the second yarn 80 of the thread tentacles 94; fig. 7A; col. 3, ll. 5-43; col. 5, ll. 22-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected suitable materials for the textile layer as disclosed by Bourdeau, with wherein a material of at least one thread of the knit is less hydrophilic than the material of the second threads of the thread tentacles, as taught by Starbuck, in order to optimize related moisture absorbing, draining and evaporating features of the textile layer to effectively promote cooling of the skin surface and thermal regulation of the body.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the textile layer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  In other words, using a material of at least one thread of the knit which is less hydrophilic than a material of the second threads of the thread tentacles would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdeau (US 5,378,529 A) in view of Montoya (US 2017/0340027 A1).
Regarding claim 23, Bourdeau discloses the garment according to claim 21, but does not disclose wherein the second threads of the plurality of thread tentacles comprise hollow fiber threads.  However, Montoya teaches a garment (garment 100; fig. 3; para. 0029) comprising projections (projections 510; fig. 5; para. 0032) configured to face toward a body surface of a wearer (paras. 0020, 0037), wherein the projections formed from a hollow fiber thread (projections 510 formed from a hollow core yarn; paras. 0019, 0039).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the second yarn threads as disclosed by Bourdeau, with wherein the second threads of the plurality of thread tentacles comprise hollow fiber threads, as taught by Montoya, in order to facilitate trapping warmed air close to a wearer's skin (Montoya; para. 0019).
Claims 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Starbuck (US 7,757,515 B1) in view of Bourdeau (US 5,378,529 A).
	Regarding claim 34, Starbuck discloses a method for producing a garment comprising a textile layer (a method of producing an underwear from a cut pile knit fabric; claims 6, 10), the method comprising: 
	producing a textile layer as a knit (a knitted fabric; fig. 7A; col. 5, ll. 22-24) on a knitting machine by automatically knitting from a first yarn thread according to a knitting pattern (yarn 82; figs. 1, 7A; claim 6), the knit having an inner side and an outer side  (inherent feature), 
wherein during the knitting process, a second yarn (yarn 80; figs. 1, 7A; claim 6) is knitted so as to extend partially on the inner side and partially on the outer side of the knit (see fig. 7A and fig. 1; claim 6), 
wherein loops of the second yarn on the inner side of the knit are automatically separated by a cutting device (cutting needles 20; figs. 1, 7A; col. 2, ll. 26-30; claim 6), so as to form a plurality of thread tentacles (cut loops 94; fig. 7A; col. 5, ll. 22-30; claim 6) from the second yarn (yarn 80; fig. 7A; claim 6),
wherein each of the thread tentacles is designed as an open loop in one piece with two tentacle sections pointing away from the inner side (see fig. 7A; col. 5, ll. 22-30) and a central section extending along the outer side (see fig. 7A), the central section and the tentacle sections of the thread tentacles being of at least approximately equal length (see fig. 7A), 
wherein the plurality of thread tentacles form at least one breathable region (the thread tentacles produced from cotton, polyamide, or wool, thereby forming at least one breathable region; col. 3, ll. 37-43), and
wherein a fur-like configuration of the plurality of thread tentacles projecting away from the inner side in the at least one breathable region is achieved (piles forming a fur-like configuration; see fig. 7A; col. 5, ll. 22-30; claim 6).
Starbuck does not explicitly disclose wherein the inner side facing the skin of a wearer when the garment is worn and the outer side facing away from the skin of the wearer when the garment is worn, and wherein the tentacle sections of the thread tentacles directly contacting the surface of the skin of the wearer when the garment is worn, while the inner side of the knit remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn.  However, Bourdeau teaches a garment (an article of clothing; col. 2, ll. 53-63; col. 5, ll. 1-5; claim 1) comprising a knitted textile layer (a textile layer defined by lining 5, not including protruding portions of moisture collectors 10; figs. 1-2; col. 3, ll. 15-22; claim 1) with an inner side (inner side 3; figs. 1-2; col. 4, ll. 16-20) facing the skin of a wearer (skin 2 of an individual; figs. 1-2; col. 3, ll. 15-22) when the garment is worn and an outer side (an outer surface 12 comprising a mesh network; figs. 1-2; col. 3, ll. 46-50; col. 4, ll. 16-20) facing away from the skin of the wearer (figs. 1-2; col. 3, ll. 15-22) when the garment is worn, wherein the textile layer has at least one breathable region (the textile layer is breathable; fig. 2; col. 3, ll. 39-43; col. 4, ll. 16-20) the at least one breathable region including a plurality of thread tentacles (see annotated fig. 2; col. 4, ll. 16-20), wherein each of the thread tentacles is designed as an open loop in one piece with two tentacle sections pointing away from the inner side and a central section extending along the outer side (see annotated fig. 2), the tentacle sections of the thread tentacles directly contacting the surface of the skin of the wearer when the garment is worn (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), while the inner side of the knit remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn (spaced apart by protruding portions 10; see fig. 1 and annotated fig. 2; col. 3, ll. 39-42).  Starbuck and Bourdeau are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the textile layer in the garment as disclosed by Starbuck, with wherein the inner side of the textile layer facing the skin of a wearer when the garment is worn and the outer side facing away from the skin of the wearer when the garment is worn, and wherein the tentacle sections of the thread tentacles directly contacting the surface of the skin of the wearer when the garment is worn, while the inner side of the knit remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn, as taught by Bourdeau, in order to provide a garment that absorbs and removes the moisture from perspiration so as to improve the feeling of comfort for the individual on whose it is worn (Bourdeau; col. 1, ll. 54-61).
Starbuck does not explicitly disclose wherein the fur-like configuration of the plurality of the thread tentacles is achieved by a density of greater than or equal to four thread tentacles per square centimeter.  However, Fig. 7A of Starbuck does show a plurality of the thread tentacles are formed continuously in adjacent wales and courses.  Therefore, it would have been obvious to one of ordinary skill in the knitting art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles to be greater than or equal to four thread tentacles per square centimeter by adjusting thickness and tightness of the yarns, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 35, Starbuck and Bourdeau, in combination, disclose the method according to claim 34, and Starbuck further discloses wherein the loops are separated in the center of their course in such a way that adjacent tentacle sections of each thread tentacle have at least approximately the same length (see fig. 7A).
Regarding claim 36, Starbuck and Bourdeau, in combination, disclose the method according to claim 34, but Starbuck does not disclose wherein the length of the tentacle sections projecting away from the inner side is selected to be between 1 mm and 70 mm and the second yarn of the thread tentacles is selected to be between 0.5 and 10 dtex.  
However, Starbuck does disclose wherein the length of the tentacle sections, i.e., the pile height, can be adjusted by modifying cylinder cam path 135 (see FIG. 6), changing the distance between the cylinder 40 and dial 30, or by regulating the tension of the yarns as they are fed to the needles during knitting (fig. 7B; col. 5, ll. 26-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the length of the two tentacle sections, as disclosed by Starbuck, to have formed wherein the length of the tentacle sections projecting away from the inner side is selected to be between 1 mm and 70 mm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the second yarn of the thread tentacles, as disclosed by Starbuck, with a suitable linear density between 0.5 and 10 dtex, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 38, Starbuck and Bourdeau, in combination, disclose the method according to claim 34, and Starbuck further discloses wherein the second yarn of the plurality of the thread tentacles comprises polyamide (yarn 80 may be polyamide 6 or polyamide 6,6; col. 3, ll. 5-43).
Regarding claim 39, Starbuck and Bourdeau, in combination, disclose the method according to claim 34, but Starbuck does not explicitly disclose wherein the density is greater than 15 thread tentacles per square centimete.  However, Fig. 7A of Starbuck does show plurality of the thread tentacles are formed continuously in adjacent wales and courses.  Therefore, it would have been obvious to one of ordinary skill in the knitting art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles to be greater than 15 thread tentacles per square centimeter by adjusting thickness and tightness of the yarns, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 40, Starbuck and Bourdeau, in combination, disclose the method according to claim 34, but Starbuck does not explicitly disclose wherein the first yarn and the second yarn are identical.  However, Starbuck does disclose that each of the first and the second yarns may be selected to have certain features (col. 3, ll. 5-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material(s) of the first yarn and the second yarn as disclosed by Starbuck, with wherein the first yarn and the second yarn are identical, in order to provide the hydrophilic tentacles for quickly absorbing water from a wearer's skin and also quickly dissipating the absorbed water to the outer side of the textile layer away from the wearer's skin, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  In other words, using identical yarns for the first yarn and the second yarn would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Starbuck (US 7,757,515 B1) and Bourdeau (US 5,378,529 A) and further in view of Montoya (US 2017/0340027 A1).
Regarding claim 37, Starbuck and Bourdeau, in combination, disclose the method according to claim 34, and Starbuck further discloses wherein a central section of the plurality of thread tentacles is threaded multiple times through the textile layer (as the textile is made by knitting, a central section of the plurality of thread tentacles must be threaded multiple times through the textile layer; see fig. 7A).
Starbuck does not disclose wherein the second yarn of the plurality of thread tentacles comprises hollow fibers.  However, Montoya teaches a garment (garment 100; fig. 3; para. 0029) comprising projections (projections 510; fig. 5; para. 0032) configured to face toward a body surface of a wearer (paras. 0020, 0037), wherein the projections formed from a hollow fiber thread (projections 510 formed from a hollow core yarn; paras. 0019, 0039).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the second yarn of the plurality of thread tentacles as disclosed by Starbuck, with wherein the second yarn of the plurality of thread tentacles comprises hollow fibers, as taught by Montoya, in order to facilitate trapping warmed air close to a wearer's skin (Montoya; para. 0019).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In response to Applicant's arguments that the cited prior art does not teach or suggest the claimed features, the examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  For example, Applicant asserts that neither Bourdeau nor Starbuck teaches or suggests a textile layer having a breathable region with thread tentacles that have a central section and tentacle sections that are of at least approximately equal length; however both Fig. 2 of Bourdeau and Fig. 7A of Starbuck as cited in the Office Action show the claimed feature.  Applicant is required to specifically point out how the language of the claims patentably distinguishes the claimed subject matter from the cited references.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732